EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jameson Ma on June 6, 2022 (final authorization was provided in a follow-up call on June 7, 2022).

The application has been amended as follows: 

Claim 23 is canceled.

Claims 1, 6-8, 11, 13, 17, 21, 22 and 25 are amended as follows:
Please refer to the Claims document filed on March 16, 2022.

1. 	(Currently Amended) An article of footwear comprising: 
a sole structure, wherein the sole structure includes a spine; and 
a longitudinal path extending from an anterior end of the article of footwear to a posterior end of the article of footwear, the longitudinal path dividing the article of footwear into a lateral half and a medial half; 
the spine comprising: 
a base  having a first end [[to]] and a second end, the base extending from the first end to the second end; and 
a sidewall extending from the base from the first end to the second end, the sidewall having a plurality of sidewall supports including a forefoot sidewall support at the first end, a heel sidewall support at the second end, and a mid-foot sidewall support disposed between the first end and the second end, and the mid-foot sidewall support defining a maximum height of the sidewall, 
and wherein a majority of the spine is disposed [[on]] within the medial half of the  article of footwear.

6. 	(Currently Amended) The article of footwear of claim 1, wherein the heel sidewall support has a height greater than a height of the forefoot sidewall support and less than a height of the mid-foot sidewall support.  

7. 	(Currently Amended) The article of footwear of claim 1, wherein the base includes  at least three base supports arranged in series.  

8. 	(Currently Amended) The article of footwear of claim 7, wherein the base includes a plurality of flexures respectively formed between adjacent ones of the base supports.

11. 	(Currently Amended) A sole structure for an article of footwear, the sole structure comprising: 
a midsole, wherein the midsole includes a chassis; 
the chassis having a footbed and a peripheral wall extending from the footbed, wherein the chassis includes a recessed spine receptacle; 
an outsole attached to the midsole and including a ground-engaging element adjacent to the footbed and a flange extending along the peripheral wall; and 
a spine disposed within the recessed spine receptacle, the spine having  a first end in a forefoot region of the sole structure [[to]] and a second end in a heel region of the sole structure, the spine extending from the first end to the second end, the spine [[and]] having (i) a base disposed between the footbed and the ground-engaging element, and (ii) a sidewall disposed between the peripheral wall and the flange.  

13. 	(Currently Amended) The sole structure of claim 12, wherein the first sidewall support forms a rib extending from a first rib end adjacent to the forefoot region of the sole structure to a second rib end adjacent to the heel region of the sole structure, and wherein the first sidewall support includes an opening formed through a thickness of the sidewall, the opening bounded by the base and the rib.

17. 	(Previously Presented) The sole structure of claim 11, wherein the sidewall of the spine includes a heel sidewall support extending from the base in the heel region of the sole structure.  

21. 	(New) The article of footwear of claim 1, wherein the sole structure further includes: 
a chassis extending from the posterior end of the article of footwear to the anterior end of the article of footwear, the chassis including a recessed spine receptacle, and wherein the spine is disposed within the [[chassis]] recessed spine receptacle, the spine having a shape corresponding to a shape of the recessed spine receptacle, wherein an outer surface of the chassis and an outer surface of the spine are flush with one another.

22. 	(New) The article of footwear of claim 1, wherein the mid-foot sidewall support further includes: 
a rib disposed between a first rib end and a second rib end, the rib defining a maximum height of the sidewall, and wherein the mid-foot sidewall support includes an opening bounded by the base and the rib, wherein along a length of the opening, at least three sidewall supports extend from the sidewall in a direction  away from the rib.  

25. 	(New) A spine for an article of footwear, the spine comprising: 
a base  having a first end [[to]] and a second end, the base extending from the first end to the second end; and
a sidewall extending from the base from the first end to the second end, the sidewall having a plurality of sidewall supports including a forefoot sidewall support at the first end, a heel sidewall support at the second end, and a mid-foot sidewall support forming a rib disposed between a first rib end and a second rib end, the mid-foot sidewall support [[and]] defining a maximum height of the sidewall, and wherein the mid-foot sidewall support includes an opening bounded by the base and the rib, wherein along a length of the opening, at least three sidewall supports extend from the sidewall in a direction  away from the rib.

Claims 1, 2, 5-9, 11-13, 16-22, 24 and 25 are allowable over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732